ON PETITION FOR REHEARING.
Dunn v. Physicians Casualty Assn. (1923), 103 Neb. 557, 173 N.W. 599, cited by appellant in support of its petition for rehearing is not of controlling influence. The policy in that case exempted the association from liability from both fatal and non-fatal injuries intentionally inflicted by the insured or by any other person. The insured was intentionally killed by another person. The policy in that case did not cover injuries anddeath, and then exempt the association from liability for certain non-fatal injuries and leave the insurer liable for death or fatal injuries as does the policy in the instant case.
Rehearing denied.